Citation Nr: 0326594	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include asthma and chronic obstructive pulmonary 
disease.

2.  Entitlement to service connection for residuals of burns 
to the hands and face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the veteran service 
connection for a respiratory disorder and for residuals of 
burns to the hands and face.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the veteran was treated for second degree 
burns to the hands, face, and neck.

3.  Many years following service, the veteran was diagnosed 
with chronic asthma and chronic obstructive pulmonary 
disease.

4.  The veteran's current respiratory disorders are not 
causally or etiologically related to his active service.

5.  There is no medical evidence of current residuals of 
burns to the hands and face, which are causally or 
etiologically related to the veteran's active service.




CONCLUSIONS OF LAW

1. The veteran's respiratory disorder, to include asthma and 
chronic obstructive pulmonary disease, was neither incurred 
nor aggravated during his active service.  38 U.S.C.A. 
§§ 1110, 1153, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2002).

2.  The veteran's residuals of burns to the hands and face 
were neither incurred nor aggravated during his active 
service.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a respiratory disorder, to include asthma and 
chronic obstructive pulmonary disorder (COPD), and for 
residuals of burns to the hands and face.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claims were denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decision, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claims.  Similarly, the June 2002 letter to 
the veteran, from the RO, notified the veteran of the 
provisions of the VCAA, the kind of information needed from 
him, and what he could do to help his claim, as well as the 
VA's responsibilities in obtaining evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, the veteran was afforded several VA 
examinations.  The veteran and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, a veteran is entitled to 
a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability is 
manifested to a degree of 10 percent or more within one year 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The pertinent evidence of record consists of the veteran's 
service medical records, private medical records, VA medical 
records, and VA examination reports, as well as lay 
statements.

The veteran's Report of Physical Examination and Induction, 
dated December 1943, shows that examination of the veteran's 
skin and lungs was normal, and that the veteran's chest x-ray 
was negative.

Service medical records dated November 1945 show that the 
veteran sustained second-degree burns to both of his hands, 
his face, and his neck caused by a gasoline explosion while 
he was cleaning a bathtub.  He was treated with Vaseline, 
pressure dressings, and penicillin.
 
The veteran's May 1946 Report of Physical Examination of 
Enlisted Personnel Prior to Discharge, Release From Active 
Duty or Retirement indicates that examination of the 
veteran's skin and lungs was normal, and that the veteran's 
chest x-ray was negative.  The examination report noted that 
the veteran's second-degree burns, which occurred in November 
1945, were incurred in the line of duty, but that no 
disability resulted.

Private medical records from N. Fordyce, M.D. dated at 
various intervals from 1990 through 1994 indicate that the 
veteran was treated for chronic allergic rhinitis and left 
ear effusion.  A July 1990 chest x-ray showed that the 
veteran's pulmonary vascularity was within normal limits and 
that his lungs were free of infiltrate.  The conclusion was 
that there was no evidence of active disease in the veteran's 
chest.

A January 1991 pulmonary function test suggested moderate 
airway obstruction.  

June 1991 letters from Dr. Fordyce state that the veteran had 
nasal and ear symptoms, diagnosed as chronic rhinorrhea and 
left ear effusion.

A February 1992 private medical record from Associated 
Allergists indicates that the veteran was treated for chronic 
asthma.  The veteran reported a history of exercised-induced 
bronchospasm and pneumonia, with perennial symptoms that 
increased over the previous six months.   Skin testing was 
done to determine allergens which could cause asthmatic 
reactions.

A March 1993 pulmonary function test from Internal Medicine 
Associates showed moderate airway obstruction, as well as low 
vital capacity, possibly from a concomitant restrictive 
defect.  Likewise, an April 1993 pulmonary function test 
showed normal spirometry, but indicated borderline 
obstruction.  

A July 1995 VA radiology report states that the veteran had a 
history of asthma and that a chest x-ray was negative for any 
abnormalities of the heart, aorta, mediastinum, lungs, 
diaphragm, or soft tissues of the chest.

An October 1995 VA chest x-ray was negative for evidence of 
active infiltrates or evidence of congestive heart failure.  
The provider noted that there were some emphysematous and 
fibrotic changes.

A May 1996 VA radiology report stated that a chest x-ray was 
negative for any abnormalities of the heart, aorta, 
mediastinum, lungs, diaphragm, or soft tissues of the chest.

November 1997 and June 1998 VA chest x-rays were negative for 
evidence of active infiltrates or evidence of congestive 
heart failure. 

An October 1998 VA medical record shows that the veteran 
reported a history of smoking for one year and a history of 
COPD and polycythemia.  In November 1998, physical 
examination showed that breath sounds were diminished on 
auscultation, with scattered rhonchi, but without wheezes.  
The expiratory phase of respiration was prolonged.

A December 1998 VA treatment note indicates that the veteran 
reported that he was first diagnosed with COPD with asthma in 
approximately 1987, and that the etiology of the veteran's 
COPD with asthma was "possibly related to occupation 
(according to the [veteran]) with exposure to battery 
acids."

A February 1999 VA treatment note indicates that the veteran 
had a rash on his face, and that examination showed 
seborrheic dermatitis of the scalp and face.  His chest was 
clear to auscultation except for occasional and expiratory 
wheezing.  

A June 1999 VA medical record indicates the veteran had 
mildly decreased breath sounds.  Diagnoses included COPD.

An August 1999 VA medical record indicated that the veteran's 
polycythemia was secondary to his primary lung disease of 
chronic asthma.

The veteran was first afforded a VA examination in connection 
with his claim in August 1999.  According to the report, the 
veteran reported that he "was thrown through a door into a 
hallway when he was cleaning a bathroom . . . gasoline 
ignited and exploded . . . . caus[ing] flash burns to the 
face and hands and his lungs."  He reported that his hands 
and face were red and blistering, that he was treated at the 
hospital for 3 to 5 days, and that no skin grafts were 
needed.  The veteran complained of cramps in his fingers.  
Physical examination was negative for actual, measurable 
scarring of the hands and face.  There was also no tenderness 
or adherence, the veteran's skin texture was smooth, and 
there was no ulceration or breakdown of the skin.  In 
addition, there was no underlying tissue loss, inflammation, 
edema, or keloid formation.  With regard to the color of the 
scar, if any, the examiner stated that "[i]f there is 
scarring present[,] it is very hard to see and is the same 
color of the normal skin areas."  The examiner also stated 
that there was no disfigurement or limitation of function 
present, and that he was unable to determine if the burn had 
been second or third degree.  The diagnosis was that there 
were "[n]o residual burn scars on exam."

A July 2000 statement from the veteran's brother stated that 
he had been "doctored" continuously since his discharge 
from service for "breathing problems."  The veteran's 
brother stated that a Dr. Courtney Meyers, who has since 
died, and whose treatment records are no longer available, 
treated the veteran.  According to the veteran's brother, Dr. 
Meyers believed that the explosion caused the veteran to burn 
his lungs, which, in turn, caused the veteran's breathing 
problems.  

A July 2000 statement from the veteran's wife states that the 
veteran was only concerned with damage "on the inside" from 
the blast and his burns, for which he had been "doctoring 
his lungs" since 1946.  She further stated that he was 
"doctored" by Dr. Meyers from 1946 until 1985, who treated 
the veteran with inhalers and a "tank that put penicillin 
into his lungs," and that he began treatment by VA in 1985, 
who diagnosed him with asthma.  

The veteran was afforded another VA examination in July 2002.  
According to the report, the veteran reported experiencing 
flash burns to the left side of his face and to his hands in 
November 1945, at which time he was treated.  According to 
the examiner, a review of the veteran's service medical 
records, there were no respiratory difficulties noted at the 
time of treatment, nor was there an evaluation or treatment 
for a respiratory disorder at that time.  In addition, a 
review of the veteran's VA medical records indicated that the 
veteran was first diagnosed with COPD with asthma in 1987, 
and that the veteran related the etiology of his COPD to his 
occupation.  The examiner also noted that a July 2002 chest 
x-ray was reviewed, and that the x-ray was negative for 
pulmonary infiltrates or significant pleural abnormalities, 
and that a corresponding medical record noted that the 
veteran did not have cor pulmonale.  The veteran also 
reported that he was treated for an acute onset of shortness 
of breath and wheezing within a year after his discharge from 
service, and that he was diagnosed with asthma in 1946.  He 
related that he did not recall any respiratory problems at 
the time he was treated for his flash burns, and that his 
exposure to battery acids was only for one week in 1987, at 
which time his asthma was exacerbated.  He also stated that 
the veteran had allergic rhinitis in 1991, which the VA 
examiner noted was "often associated with asthma."  He 
complained of shortness of breath after walking approximately 
one half block or two flights of stairs, a daily cough, and 
daily asthma attacks.  He stated that his baseline functional 
status between asthma attacks was continuous shortness of 
breath if he did not use his medications.  He also related 
that he received good response when he took his medications 
and that there were no noted periods of incapacitation.

Physical examination showed that the veteran's oxygen 
saturation per digital pulse oximetry was 93 percent at rest 
and 90 percent after two flights of stairs.  His pulse was 79 
at rest and 90 after two flights of stairs.  Mild shortness 
of breath was also noted after the veteran climbed two 
flights of stairs.  His chest wall was normal, without any 
restrictive deformities, and his lungs demonstrated scattered 
wheezes, greater in the left upper lobe posteriorly.  His 
breath sounds were slightly reduced, but there were no 
rhonchi or rales.  His heart rate and rhythm were normal.  
There were no murmurs, rubs, or gallops.  Spirometry testing 
demonstrated a moderate obstructive pattern, without change, 
but with a bronchodilator.  Diffusion capacities were normal, 
and there was air trapping present.  There was also a small 
airway obstructive defect noted.  Forced expiratory volume in 
one second (FEV-1)was 65 percent.  Forced vital capacity 
(FVC) was 56 percent, and the ratio was 74.  His total lung 
capacity was 106 and the residual volume was 147.  The VA 
examiner noted that this pattern was consistent with asthma.

The VA examiner rendered a diagnosis of COPD, secondary to 
chronic asthma.  The VA examiner opined that the description 
of the veteran's flash burns and lack of scarring from those 
burns indicated that the burns were "a bad first degree 
burn."  He noted that damage in the upper respiratory 
passages were rarely found in victims with superficial burns, 
and that respiratory damage would have been immediate and 
expected at the time of the injury, accompanied with 
pulmonary edema and pneumonia, if the burns were severe, such 
as when a person is burned in a fire in closed spaces or 
exposed to toxic inhalants.  The VA examiner concluded that 
the veteran's flash burn with the explosion of gasoline was 
not the type to cause severe burns or respiratory damage, as 
the flash burns due to the gasoline explosion were "short 
lived" without any initial respiratory disorder associated 
with the burns.  He further concluded that the veteran's in-
service flash burns did not result in a diagnosis of asthma, 
as flash burns were not a known cause of asthma and COPD.  

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
respiratory disorder.  See 38 U.S.C.A. §§ 1110, 1131 (an 
award of service connection requires that the veteran incur a 
disease or disability during service).   While the Board 
acknowledges that the veteran was treated for flash burns to 
the hands, face, and neck during his service, the medical 
evidence of record clearly indicates that the veteran's 
asthma and COPD were first manifest following service.  In 
this regard, the Board notes that the veteran's service 
medical records were negative for complaints, treatment, or 
diagnoses related to his respiratory system.  Moreover, as 
the VA examiner noted, and the medical evidence confirms, the 
veteran was not diagnosed with asthma and COPD until 
approximately 1985 or 1987, nearly 40 years after his 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).   
In addition, the VA examiner clearly stated that the 
veteran's asthma and COPD were completely unrelated to his 
flash burns during service.  The VA examiner, in drawing his 
conclusions, noted that the veteran had no respiratory 
complaints or symptoms at the time of his burns and those 
flash burns were not a known cause of asthma or COPD.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  The Board finds that the opinion by the July 2002 VA 
examiner, which was based on review of the entire evidentiary 
record, consideration of the veteran's assertions and 
history, and examination of the veteran to be persuasive.  
Furthermore, the veteran has not provided any evidence, other 
than his statements, demonstrating that he had a respiratory 
disorder during service, nor has he provided any evidence 
otherwise linking his current respiratory disorders to his 
active service.  As a causal link between the veteran's 
current respiratory disorders and his service has not been 
established, and because the veteran is a layperson without 
medical training or expertise, his contentions do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Accordingly, without a causal link between the veteran's 
service and his current respiratory disorders, the Board 
finds that the veteran is not entitled to service connection 
for a respiratory disorder, to include asthma and COPD.

In addition, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of burns to the hands and face.  The 
medical evidence of record clearly indicates that the veteran 
does not have any current, diagnosed residuals of burns to 
the hands and face which are related to service, and "[i]n 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1998).  Although the veteran's separation examination 
shows treatment for burns to the hands, face, and neck, there 
are no current diagnoses related to any burns.  Similarly, 
the veteran's separation examination indicated that the 
veteran's burns to the hands and face did not result in any 
defects or disabilities, and that the veteran's skin and 
lungs were normal at discharge.   Likewise, the veteran's 
treatment records are also entirely negative for any 
residuals of burns.  It is also noteworthy that there is no 
evidence that the veteran ever sought treatment for residuals 
of his burns, and that the August 1999 VA examiner found that 
there was no evidence of scarring or a current skin disorder.  
See also Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  See also 
38 C.F.R. § 3.303(b) (isolated findings are insufficient to 
establish chronicity).  As such, there is no current 
disability upon which to base an award of service connection.  
See Brammer at 225 ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  
Accordingly, the Board finds that the veteran is not entitled 
to service connection for residuals of burns to the hands and 
face.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims of service 
connection for a respiratory disorder and for residuals of 
burns to the hands and face.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied.




ORDER

Service connection for a respiratory disorder, to include 
asthma and chronic obstructive pulmonary disease, is denied.  

Service connection for residuals of burns to the hands and 
face is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



